DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US Pat Pub# 2018/0310964) in view of Howard (US Pat Pub# 2014/0379043) and further in view of Jochheim (US Pat# 9,571,612).
Regarding claim 1, Stevenson teaches an energy transfer system (Sections 0045 and 0048, transferring energy through a reader device) comprising a spinal implant (Figs. 3-5 and Abstract, spinal implant) having an antenna (Sections 0045-0046, antenna), an antenna attached to a portion of the spinal implant in proximity to the antenna, wherein the antenna extends away from the spinal implant (Sections 0045-0046, antenna attached to the spinal implant etc.); and a reader device configured to send energy to the spinal implant via the antenna, wherein the spinal implant is configured to be positioned within a spinal area of a patient (Sections 0045-0046 and 0048, sending energy through a reader device to the spinal implant).  Stevenson fails to teach an antenna extender and dielectric material.
Howard teaches an antenna extender attached to a portion of the spinal in proximity to the antenna, wherein the antenna extender extends away from the spinal, wherein the antenna extender comprises a flexible material (Section 0072, extending the antenna array from the spinal area).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an antenna extender as taught by Howard into Stevenson’s system in order to improve communication and performance.
Stevenson and Howard fails to teach a dielectric material.
Jochheim teaches wherein the antenna extender comprises a flexible, dielectric material (Claims 1 and 9, antenna extender printed onto a flexible dielectric material etc.)
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dielectric material as taught by Jochheim into an antenna extender as taught by Howard into Stevenson’s system in order to improve communication.
Regarding claim 2, Stevenson further teaches wherein the spinal implant comprises a pedicle screw having a set screw and an anchoring member (Section 0052, fasteners and pedicle screws).
Regarding claim 3, Stevenson further teaches wherein the antenna is attached to a portion of the set screw (Figs. 3-5 and Sections 0045-0046 and 0052, as shown the antenna is attached to a portion of a screw etc.).
Regarding claim 6, Stevenson further teaches wherein the spinal implant further comprises a control unit having one or more integrated circuits or micro-electronic chips (Sections 0019-0020 and 0043-0044, micro-electronic chips and integrated circuits).
Regarding claim 7, Stevenson further teaches wherein the one or more integrated circuits comprises a flexible printed circuit (Section 0025 and 0042, flexible printed circuit). 
Regarding claim 8, Stevenson further teaches wherein the one or more micro-electronic chips comprises a radio frequency identification chip; or a near field communication chip (Sections 0019 and 0045, near field communication).
Regarding claim 9, Stevenson further teaches wherein the spinal implant is configured to use the at least a portion of the received energy to power the spinal implant (Sections 0045-0046 and 0048, sending energy through a reader device to the spinal implant).
Regarding claim 10, Stevenson further teaches wherein the spinal implant is configured to retrieve data from the received energy (Sections 0015-0016, 0042-0043, and 0047-0048, data received etc.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US Pat Pub# 2018/0310964) in view of Howard (US Pat Pub# 2014/0379043) and further in view of Jochheim (US Pat# 9,571,612) and further in view of Tushinsky et al. (US Pat Pub# 2005/0113081).
Regarding claim 5, Stevenson in view of Howard and further in view of Jochheim teaches the limitations in claim 1.  However, Stevenson, Jochheim, and Howard fails to teach an antenna extender having a length between an half inch and three inches.
Tushinsky teaches wherein the antenna extender has a length between a half an inch and three inches (Claim 14, antenna extender within a range).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an antenna extender having a length between an half inch and three inches as taught by Tushinsky into a dielectric material as taught by Jochheim into an antenna extender as taught by Howard into Stevenson’s system in order to reduce size.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US Pat Pub# 2018/0310964) in view of Howard (US Pat Pub# 2014/0379043) and further in view of Jochheim (US Pat# 9,571,612) and further in view of Dalton (US Pat Pub# 2005/0010221).
Regarding claim 11, Stevenson in view of Howard and further in view of Jochheim teaches the limitations in claims 1.  However, Stevenson, Jochheim, and Howard fail to teach a cannulated instrument.
Dalton teaches wherein the extender is configured to be received by a cannula of a cannulated instrument driver (Section 0063, cannulated tool etc.).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cannulated instrument as taught by Dalton into a dielectric material as taught by Jochheim into an antenna extender as taught by Howard into Stevenson’s system in order to improve the structure with the implantation.
Claims 12, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US Pat Pub# 2018/0310964) in view of Howard (US Pat Pub# 2014/0379043) and further in view of Biedermann (US Pat Pub# 2009/0248088).
Regarding claim 12, Stevenson teaches an energy transfer system (Sections 0045 and 0048, transferring energy through a reader device) comprising a spinal implant (Figs. 3-5 and Abstract, spinal implant) having a pedicle screw configured to attach to a spinal area of a patient (Figs. 3-5 and Abstract, spinal implant), an anchoring member operatively connected to the pedicle screw at a first end of the anchoring member, the anchoring member comprising a channel configured to receive a longitudinal member 102/104 (Figs. 3-5); and threads positioned toward a second end of the anchoring member, the threads configured to engage, wherein the anchoring member is configured to capture the longitudinal member (Figs. 3-5, longitudinal member engaged with anchoring member through pedicle screw etc.); an antenna (Sections 0045-0046, antenna), and an antenna attached to a portion of the spinal implant in proximity to the antenna, wherein the antenna extends away from the spinal implant (Sections 0045-0046, antenna attached to the spinal implant etc.); a reader device configured to send energy to the spinal implant via the antenna (Sections 0045-0046 and 0048, sending energy through a reader device to the spinal implant).  Stevenson fails to teach an antenna extender and a specially a set screw.
	Howard teaches an antenna extender attached to a portion of the spinal implant in proximity to the antenna, wherein the antenna extender extends away from the spinal (Section 0072, extending the antenna array from the spinal area).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an antenna extender as taught by Howard into Stevenson’s system in order to improve communication and performance.
	Stevenson and Howard fails to specifically teach a set screw.
	Biedermann teaches a pedicle screw configured to attach to a area of a patient (Section 0018), an anchoring member 1 (Fig. 1) operatively connected to the pedicle screw at a first end of the anchoring member, the anchoring member comprising a channel configured to receive a longitudinal member 3 (Fig. 1); and threads positioned toward a second end of the anchoring member, the threads configured to engage with a set screw 5 (Fig. 1), wherein the anchoring member is configured to capture the longitudinal member when the set screw engages with the threads (Fig. 1, longitudinal member in a channel of the anchoring member and engaged with a set screw etc.).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a set screw as taught by Biedermann into an antenna extender as taught by Howard into Stevenson’s system in order to add support.
Regarding claim 14, Stevenson further teaches wherein the antenna is attached to a portion of the set screw (Figs. 3-5 and Sections 0045-0046 and 0052, as shown the antenna is attached to a portion of a screw etc.). 
Regarding claim 17, Stevenson further teaches wherein the spinal implant further comprises a control unit having one or more integrated circuits or micro-electronic chips. (Sections 0019-0020 and 0043-0044, micro-electronic chips and integrated circuits)
Regarding claim 18, Stevenson further teaches wherein the one or more integrated circuits comprises a flexible printed circuit (Section 0025 and 0042, flexible printed circuit).
Regarding claim 19, Stevenson further teaches wherein the one or more micro-electronic chips comprises a radio frequency identification chip; or a near field communication chip (Sections 0019 and 0045, near field communication).
Regarding claim 20, Stevenson further teaches wherein the spinal implant is configured to use the at least a portion of the received energy to power the spinal implant (Sections 0045-0046 and 0048, sending energy through a reader device to the spinal implant).
Regarding claim 21, Stevenson further teaches wherein the spinal implant is configured to retrieve data from the received energy (Sections 0015-0016, 0042-0043, and 0047-0048, data received etc.).
Regarding claim 22, Stevenson further teaches wherein the antenna extender is configured to be received by a cannula of the cannulated instrument driver (Section 0063, cannulated tool etc.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US Pat Pub# 2018/0310964) in view of Howard (US Pat Pub# 2014/0379043) and further in view of Biedermann (US Pat Pub# 2009/0248088) and further in view of Tushinsky et al. (US Pat Pub# 2005/0113081).
Regarding claim 16, Stevenson in view of Howard and further in view of Biedermann teaches the limitations in claim 12.  However, Stevenson, Biedermann, and Howard fails to teach an antenna extender having a length between an half inch and three inches.
Tushinsky teaches wherein the antenna extender has a length between a half an inch and three inches (Claim 14, antenna extender within a range).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an antenna extender having a length between an half inch and three inches as taught by Tushinsky into a set screw as taught by Biedermann into an antenna extender as taught by Howard into Stevenson’s system in order to reduce size.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al. (US Pat Pub# 2018/0310964) in view of Howard (US Pat Pub# 2014/0379043) and further in view of Biedermann (US Pat Pub# 2009/0248088) and further in view of Tushinsky et al. (US Pat Pub# 2005/0113081).
Regarding claim 22, Stevenson in view of Howard and further in view of Biedermann teaches the limitations in claim 12.  However, Stevenson, Biedermann, and Howard fails to teach a cannulated instrument.
Dalton teaches a cannulated instrument driver configured to position the spinal implant within the area of the patient (Section 0063, cannulated tool etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cannulated instrument as taught by Dalton into a set screw taught by Biedermann into an antenna extender as taught by Howard into Stevenson’s system in order to improve the structure with the implantation.
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-12, 14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        7/20/2022